United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 97-4386
                                ___________

Deborah Wilson,                        *
                                       *
             Plaintiff/Appellant,      *
                                       *
Henrietta Holly,                       *
                                       *
             Plaintiff,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Rental Research Services, Inc.,        * District of Minnesota.
a Minnesota corporation,               *     [PUBLISHED]
                                       *
             Defendant/Appellee.       *
                                       *
      ______________________           *
                                       *
Federal Trade Commission,              *
                                       *
      Amicus on Behalf of Appellant, *
                                       *
The First American Financial           *
Corporation; Associated Credit         *
Bureaus, Inc.,                         *
                                       *
      Amici on Behalf of Appellee.     *
                                  ___________

                          Submitted: September 13, 1999

                               Filed: March 15, 2000
                                ___________
Before WOLLMAN, Chief Judge, HEANEY, McMILLIAN, RICHARD S. ARNOLD,
      BOWMAN, BEAM, LOKEN, HANSEN, MORRIS SHEPPARD ARNOLD,
      and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

      Chief Judge Wollman, Judge Bowman, Judge Beam, Judge Loken, and Judge
Hansen would affirm the district court’s order dismissing appellant’s complaint brought
under the Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681u. Judge Heaney, Judge
McMillian, Judge Richard S. Arnold, Judge Morris Sheppard Arnold, and Judge
Murphy would reverse that order.

      By vote of an equally divided court, the district court’s order is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-